 

Case 1:19-cv-05779-GBD Document 60

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

THE NEW YORK TIMES COMPANY, 620 Eighth:
Avenue New York, NY 10018; CAROL
ROSENBERG,

Plaintiffs, : ORDER

-against-

19 Civ. 5779 (GBD)
DEPARTMENT OF DEFENSE,

Defendant.

GEORGE B. DANIELS, District Judge:

The oral argument scheduled for May 6, 2021 is adjourned to June 10, 2021 at 10:30 a.m.

Dated: March 31, 2021
New York, New York

SO ORDERED.
B Double

Gat DANIELS
EgRG! TATES DISTRICT JUDGE

 

 

 
